Hottel, C. J.
This is an appeal from a judgment in appellees’ favor in an action brought by appellant to recover for personal injuries, received by him while being carried on one of appel*702lees’ trains, it being alleged that such injuries were caused byappellees’ negligence.
Appellant when injured was riding on a pass which contained a release from a liability for injuries substantially the same as the release in the pass involved in the case of Ft. Wayne, etc., Traction Co. v. Justus (1917), 186 Ind. 464, 115 N. E. 585.
In that case the Supreme Court held that the pass there involved was “free,” and that the stipulation by which the decedent assumed the risk of damages for injury to himself and property was binding, and that “no recovery could be had for causing his death unless done wilfully.” The facts and circumstances connected with the issuing of the passes in the two cases are not materially different, nor are there any other facts in the instant case upon which it could be distinguished from the case cited.
Upon the authority of that case, the judgment below must be, and is, affirmed^